Citation Nr: 0919708	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  08-20 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Whether a March 29, 2001 RO rating decision should be 
reversed or revised because of clear and unmistakable error 
(CUE) in confirming and continuing a 10 percent evaluation 
for the service-connected residuals of chest surgery with the 
resection of three ribs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

In July 1973, the Veteran retired after more than twenty-five 
years of active honorable military service. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision by the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed March 29, 2001, rating decision, the RO 
confirmed and continued the 10 percent schedular rating for 
the Veteran's service-connected residuals of a resection of 
the right chest with a resection of three ribs.  

2.  On March 29, 2001, the correct facts, as they were known 
at the time, were before the Board, and the statutory and 
regulatory provisions extant at the time were correctly 
applied.


CONCLUSIONS OF LAW

1.  The RO's March 29, 2001 rating decision, which confirmed 
and continued the 10 percent schedular rating for the 
Veteran's service-connected residuals of a resection of the 
right chest with a resection of three ribs, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).

2.  The RO's March 29, 2001 rating decision was not clearly 
and  unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.105(a), 4.71a, Diagnostic Code 
5297, 4.73, Diagnostic Code 5329 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
VA generally has a duty to assist the Veteran in the 
development of a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002 and Supp. 2008 ); 38 C.F.R. § 3.159 (2008).  However, 
that duty is not applicable to claims of CUE.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc).  Accordingly, any 
question involving VA's duty to assist the Veteran is moot 
and would not benefit from further discussion.

The Law and Regulations

The Veteran seeks reversal or revision of a March 29, 2001 
rating decision.  He contends that the RO committed CUE, when 
it confirmed and continued a 10 percent rating for his 
service-connected residuals of chest surgery with the 
resection of three ribs.  

The law provides that the decision of a duly constituted 
rating agency or other agency of original jurisdiction on 
which an action was predicated will be final and binding upon 
all field offices of VA as to conclusions based on evidence 
on file at the time and will not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities, for new and material evidence, or for CUE.  
38 C.F.R. §§ 3.104(a), 3.105(a).

CUE is a very specific and a rare kind of error.  It is the 
kind of error of fact or of law that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the presence of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  Consequently, allegations of CUE must 
be brought with specificity.  See, e.g., Phillips v. Brown, 
10 Vet. App. 25 (1997).  

There is a three-prong test to determine whether CUE is 
present in a prior determination:

(1) either the correct facts, as they 
were known at the time, were not before 
the adjudicator or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied;

(2) the error must be undebatable, that 
is the type which, had it not been made, 
would have manifestly changed the outcome 
of the decision; and;

(3) a determination that there was CUE 
must be based on the record and law that 
existed at the time of the prior 
adjudication in question.

Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).

A claim of CUE is a collateral attack on an otherwise final 
rating decision.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. 
Cir. 1994).  Because of the nature of the challenge to the 
rating decision, there is a presumption of validity which 
attaches to that final decision, and when such a decision is 
collaterally attacked, the presumption becomes even stronger.  
See Fugo. 6 Vet. App. at 44.  Therefore, a veteran who seeks 
to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed upon a veteran who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  A disagreement 
with how the RO evaluated the facts is inadequate to raise a 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

If the evidence establishes CUE, the prior decision must be 
reversed or revised, 38 U.S.C.A. §§ 5109A(a), 7111(a), and 
the decision constituting the reversal or revision has the 
same effect as if the decision had been made on the date of 
the prior decision.  38 U.S.C.A. §§ 5109A(b), 7111(b).  

On March 29, 2001, disability evaluations were determined by 
the application of VA's Schedule For Rating Disabilities, 
which assigned ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  
The percentage ratings represented, as far as could 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1.  In order to evaluate 
the level of disability and any changes in condition, it was 
necessary to consider the complete medical history of the 
Veteran's condition.  Id.

Where there was a question as to which of two evaluations 
should be applied, the higher evaluation was assigned if the 
disability picture more nearly approximated the criteria 
required for that rating.  Otherwise, the lower rating was 
assigned.  38 C.F.R. § 4.7.  

On March 29, 2001, soft tissue sarcoma was rated in 
accordance with 38 C.F.R. § 4.73, Diagnostic Code 5329.  A 
rating of 100 percent was to be continued beyond the 
cessation of any surgery, radiation treatment, antineoplastic 
chemotherapy or other therapeutic procedures.  Six months 
after the discontinuance of such treatment, the appropriate 
disability rating was determined by mandatory VA examination.  
If there had been no local recurrence or metastasis, the soft 
tissue sarcoma was to be rated on the residual impairment of 
function.

Removal or resection of the ribs was rated in accordance with 
the criteria in 38 C.F.R. § 4.71a, Diagnostic Code 5297.  A 
10 percent rating was warranted for the removal of one rib or 
for the resection of two ribs without regeneration.  A 20 
percent rating was warranted for the removal of two ribs, 
while a 30 percent evaluation was warranted for the removal 
of three or four ribs.  However, rib resection was considered 
as rib removal in thoracoplasty performed for collapse 
therapy or to accomplish obliteration of space and was 
combined with the rating for lung collapse, or with the 
rating for lobectomy, pneumonectomy or the graduated ratings 
for pulmonary tuberculosis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5297, Note 2.



The Facts

By a rating action in March 1997, the RO granted the 
Veteran's claim of entitlement to service connection for 
fibrosarcoma, status post right chest surgery involving the 
resection of three ribs.  A 10 percent schedular rating was 
assigned in accordance with 38 C.F.R. § 4.73, Diagnostic Code 
5329 and 38 C.F.R. § 4.71a, Diagnostic Code 5297.  That 
rating was effective September 9, 1995.  In September 2000, 
the Veteran filed an increased rating for that disorder.  

Evidence submitted in support of the Veteran's claim showed 
that he had undergone resection of a chest wall lesion in 
1986, followed by multiple recurrences and, at least three 
additional surgeries.  

In October 1991, the Veteran was hospitalized at the Roswell 
Park Cancer Institute, after a tender mass was discovered in 
the mid-portion of his chest.  The mass measured 4 
centimeters in greatest diameter and extended up into the 
right axilla.  The Veteran was taken to the operating room 
where he underwent wide resection of the chest wall tumor 
with multiple rib resections.  The operative report, 
completed by the Veteran's attending physician, C. P. K., 
M.D., indicated that the surgery involved the intercostal 
muscles and two ribs above and below the mentioned lesion.  
The resulting chest wall defect was then reconstructed and 
included the placement of a Marlex mesh.  Following a biopsy, 
the diagnoses were low grade sarcoma in periosteum of the 
bone and fibrosarcoma (grade 1) of the soft tissue of the 
chest wall with extension to the lateral subcutaneous margin.

During followup treatment on October 30, 1991, it was noted 
that the Veteran's surgery had involved a wide excision of 
the right chest wall lesion and a resection with three 
adjacent ribs and a left rectus abdominus flap to cover the 
defect.  

On November 6, 1991, it was again reported that the surgery 
had involved resection of the lower ribs, as well as the 
medial portion of the sternum.  

Following his surgery, the Veteran underwent radiation 
therapy in November and December 1991.
During followup treatment in April 1992, it was noted that 
the Veteran had undergone resection of a recurrent, low grade 
fibrosarcoma of the right chest wall involving periosteum 
with rib resection, placement and coverage with transflap 
based on the left rectus muscle to cover the right chest 
defect.  

From November 1995 through September 2000, the Veteran 
continued to be followed to determine if the fibrosarcoma had 
recurred.  On each occasion, he was found to be disease free.  
On May 16, 1996, C. P. K., M.D., reported that five years 
earlier, the Veteran had had surgery involving resection of a 
substantial portion of the skin, because it was infiltrated 
by a tumor, as well as the underlying ribs of the upper 
anterior chest wall on the right side.  In September 1999 and 
September 2000, chest x-rays revealed at least the suggestion 
of small bilateral cervical ribs.

In December 2000, the Veteran was examined by VA to determine 
the extent of impairment from the post-operative residuals of 
his fibrosarcoma.  He reported that since his 1991 surgery, 
he had residual tightness in the right axillary area and loss 
of strength in the right upper extremity.  On examination, 
there was a large oval-shaped scar extending from the right 
axilla to the epigastrium.  The ribs were prominent without 
crepitus or tenderness.  There were contractures in the right 
axilla scar.  The range of motion of each shoulder, elbow, 
and wrist was normal without pain.  The muscle strength was 
4/5 in the right upper extremity and 5/5 in the left upper 
extremity.

On March 29, 2001, the RO confirmed and continued the 10 
percent rating for the Veteran's service-connected residuals 
of right chest surgery, including the resection of three 
ribs.  

Analysis

The Veteran contends that the RO committed clear and 
unmistakable error in its March 29, 2001 rating decision when 
it confirmed and continued a 10 percent rating for his 
service-connected residuals of chest surgery with the 
resection of three ribs.  He does not contend, and the record 
does not show, that the RO improperly applied the statutory 
or regulatory provisions in existence on March 29, 1991.  
Rather, he argues that his 1991 surgery for the treatment of 
soft tissue sarcoma involved the removal of three ribs, 
rather than resection.  He maintains that had the RO realized 
that fact, he would have been entitled to a 30 percent 
rating, instead of the 10 percent rating confirmed and 
continued by the RO.  Therefore, he seeks revision or 
reversal of the RO's March 29, 2001 RO rating decision.  

By their very nature, the Veteran's contentions, require the 
Board to reevaluate the evidence on file on March 29, 2001.  
While disagreement with the manner in which the RO weighed 
the evidence can never meet the stringent requirements for a 
finding of CUE, a showing that at least two of the Veteran's 
ribs were removed, rather than resected, in conjunction with 
his 1991 surgery would clearly and unmistakably require the 
assignment of a higher rating.  For that limited purpose, a 
reevaluation is warranted.  

A review of the evidence on file on March 29, 2001, discloses 
that the Veteran's October 1991 surgery involved resection, 
rather than removal of the ribs.  Indeed, the extensive 
follow-up records are replete with references to resection of 
the ribs.  Moreover, x-rays strongly suggested that the ribs 
were present after the surgery, and the December 2000 VA 
examination report shows that they were prominent without 
crepitus or tenderness.  Conversely, at the time of the RO's 
decision, the claims file was completely negative for any 
competent evidence of removal of the ribs.  Absent such 
evidence, there was no basis for a rating in excess of 10 
percent at the time of the RO's March 29, 2001 decision.  
Therefore, the Board finds that the Veteran has not 
identified any error of the RO that, had it not been 
committed, would have compelled a different decision.  That 
is, there is no evidence of CUE.  As such, there is no basis 
to reverse or revise the RO's March 29, 2001 decision 
confirming and continuing the 10 percent rating for the 
Veteran's right chest surgery with resection of three ribs.  
Accordingly, the appeal is denied.




ORDER

There being no CUE, the application to reverse or revise a 
March 29, 2001, rating decision, which confirmed and 
continued a 10 percent rating for right chest surgery with 
resection of three ribs, is denied.  



______________________________________________
Alexandra P. Simpson 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


